EXHIBIT 10.8
PLATINUM UNDERWRITERS HOLDINGS, LTD.
RESTRICTED SHARE AWARD AGREEMENT
     RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”), dated as of
                                        , 20                      (the “Date of
Grant”), between Platinum Underwriters Holdings, Ltd., a Bermuda company (the
“Company”) and                                          (the “Grantee”).
Capitalized terms used herein but not defined shall have the meanings attributed
to them in the Company’s 2006 Share Incentive Plan (the “Plan”).
     Pursuant to the Plan, the Company has authorized the execution and delivery
of this Agreement. A copy of the Plan as in effect on the Date of Grant has been
supplied to the Grantee, and the Grantee hereby acknowledges receipt thereof.
     Section 1. Restricted Share Award. The Company grants to the Grantee, on
the terms and conditions hereinafter set forth, a restricted share award with
respect to ___ common shares of the Company, par value US$.01 per share (the
“Restricted Shares”).
     Section 2. Vesting of Restricted Shares. Subject to Section 3 hereof, the
Restricted Shares shall become vested and nonforfeitable based on the continued
employment of the Grantee with the Company or a Subsidiary in accordance with
the following vesting schedule:

      Vesting Date   Number of Shares
 
   
 
   
 
   
 
   
 
   

     Section 3 . Termination of Employment; Breach of Certain Restrictive
Covenants. If the Grantee’s employment with the Company or any Subsidiary is
terminated prior to the occurrence of any otherwise applicable vesting date
provided in Section 2 hereof, the Grantee shall (i) forfeit the Grantee’s
interest in the Restricted Shares that have not yet become vested, (ii) assign,
transfer, and deliver any certificates evidencing ownership of such shares to
the Company, and (iii) cease for all purposes to be a shareholder with respect
to such shares. If the Grantee breaches Section 8.A hereof prior to the
occurrence of any otherwise applicable vesting date provided in Section 2
hereof, the Company may require the Grantee to forfeit the Grantee’s interest in
the Restricted Shares that have not yet become vested. Notwithstanding the
foregoing provisions of this Section 3, (A) if the Grantee’s employment is
terminated by the Grantee for “Good Reason” or by the Company or any of its
Subsidiaries without “Cause,” or as a result of the Grantee’s death or
“Disability” (each such term as defined in the employment or similar agreement
between the Grantee and the Company or

 



--------------------------------------------------------------------------------



 



any of its Subsidiaries), then the transfer restrictions and forfeiture
conditions imposed hereunder on any unvested Restricted Shares shall immediately
lapse and all such unvested Restricted Shares shall become fully vested without
regard to the vesting requirements set forth in Section 2 hereof and (B) if the
Grantee’s employment is terminated by the Company or any of its Subsidiaries for
Cause or if the Grantee breaches Section 8.B hereof or any covenant not to
compete with the Company or any of its Subsidiaries to which the Grantee is or
becomes subject (“Non-Compete Covenant”), then the Company may require the
Grantee to return to the Company any or all of the Common Shares granted
hereunder, whether vested or unvested, in such manner and on such terms and
conditions as may be required by the Company.
     Section 4. Rights as a Shareholder. Subject to the otherwise applicable
provisions of this Agreement, the Grantee will have all rights of a shareholder
with respect to the Restricted Shares granted to the Grantee hereunder,
including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto.
     Section 5. Restrictions on Transfer. Neither this Agreement nor any
Restricted Shares covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Grantee, otherwise than to the Company, unless as
of the date of any such sale, assignment, transfer, encumbrance, hypothecation
or pledge, such Restricted Shares to be thus disposed of have become vested in
accordance with Section 2 hereof. The certificate or certificates representing
shares delivered pursuant to this Agreement shall bear a legend referring to the
nontransferability or assignability of such shares pursuant to this Section, and
a stop-transfer order against such certificate or certificates will be placed by
the Company with its transfer agents and registrars. At the discretion of the
Committee, in lieu of issuing a share certificate to the Grantee, the Company
may hold the Restricted Shares in escrow during the period such shares remain
subject to the vesting restrictions and other restrictions provided hereunder.
     Section 6. Investment Representation. Upon acquisition of Restricted Shares
at a time when there is not in effect a registration statement under the
Securities Act of 1933 relating to the Common Shares, the Grantee hereby
represents and warrants, and by virtue of such acquisition shall be deemed to
represent and warrant, to the Company that the Restricted Shares shall be
acquired for investment and not with a view to the distribution thereof, and not
with any present intention of distributing the same, and the Grantee shall
provide the Company with such further representations and warranties as the
Company may require in order to ensure compliance with applicable federal and
state securities, blue sky and other laws. No Restricted Shares shall be
acquired unless and until the Company and/or the Grantee shall have complied
with all applicable federal or state registration, listing and/or qualification
requirements and all other requirements of law or of any regulatory agencies
having jurisdiction, unless the Committee has received evidence satisfactory to
it that the Grantee may acquire such shares pursuant to an exemption from
registration under the applicable securities laws. Any determination in this
connection by the Committee shall be final, binding and conclusive. The Company
reserves the right to legend any certificate for Common Shares, conditioning
sales of such shares upon compliance with applicable federal and state
securities laws and regulations.

-2-



--------------------------------------------------------------------------------



 



     Section 7. Changes in Common Shares. If there shall occur any
recapitalization, reclassification, share dividend, extraordinary dividend,
share split, reverse share split, or other distribution with respect to the
Common Shares, or any merger, reorganization, consolidation or other change in
corporate structure affecting the Common Shares, the Committee shall, in the
manner and to the extent that it deems appropriate and equitable to the Grantee
and consistent with the terms of the Plan, cause an adjustment in (i) the number
and kind of shares subject to the Award and (ii) any other terms of the Award
that are affected by the event.
     Section 8. Restrictive Covenants. The effectiveness of this Agreement is
conditioned upon the Grantee honoring the following restrictive covenants (the
“Restrictive Covenants”). These Restrictive Covenants are not intended to amend
or supersede the terms of any noncompetition or other restrictive covenant
agreed to between the Company and the Grantee or to which the Grantee is
subject.
     A. Nondisclosure of Confidential Information. The Grantee acknowledges that
during the course of the Grantee’s employment with the Company and/or its
Subsidiaries (collectively, the “Companies”) the Grantee has had or will have
access to and knowledge of certain information that the Companies consider
confidential, and that the release of such information to unauthorized persons
would be extremely detrimental to the Companies. As a consequence, the Grantee
hereby agrees and acknowledges that the Grantee owes a duty to the Companies not
to disclose, and agrees that without the prior written consent of the Company,
at any time following the date hereof, either during or after the Grantee’s
employment with any of the Companies, the Grantee will not communicate, publish
or disclose, to any person anywhere or use, any Confidential Information (as
hereinafter defined), except as may be necessary or appropriate to conduct the
Grantee’s duties to the Companies (provided the Grantee is acting in good faith
and in the best interests of the Companies) or as may be required by law or
judicial process. The Grantee will use best efforts at all times to hold in
confidence and to safeguard any Confidential Information from falling into the
hands of any unauthorized person. The Grantee will return to the Companies all
Confidential Information in the Grantee’s possession or under the Grantee’s
control whenever any of the Companies shall so request, and in any event will
promptly return all such Confidential Information if the Grantee’s relationship
with the Companies is terminated for any or no reason and will not retain any
copies thereof. For purposes hereof, the term “Confidential Information” shall
mean any information used by or belonging or relating to the Companies that is
not known generally to the industry in which the Companies are, or may be,
engaged and which the Companies maintain on a confidential basis, including,
without limitation, any and all trade secrets and proprietary information,
information relating to the business and services, any employee information,
customer lists and records, business processes, procedures or standards,
know-how, manuals, business strategies, records, financial information, in each
case, whether or not reduced to writing or stored electronically, as well as any
information that the Companies advise the Grantee should be treated as
confidential.
     B. Non-Solicitation and Non-Hire of Employees. The Grantee agrees that for
a period beginning on the date hereof and ending 12 months following the date of
the Grantee’s termination of employment with the Companies for any reason, the
Grantee shall

-3-



--------------------------------------------------------------------------------



 



not, on the Grantee’s own behalf or on behalf of any other person or entity,
without the prior written consent of the Company, directly or indirectly,
solicit, hire or cause to be solicited or hired by an enterprise with which
Grantee may ultimately become associated, or participate in or promote the
solicitation of, interfere with, attempt to influence or otherwise affect the
employment of, any employee of the Companies whose annual compensation exceeds
$100,000.
     C. Representation of Grantee. Upon the acceptance of the Common Shares by
the Grantee following the vesting of such Common Shares hereunder, the Grantee
shall be deemed to represent that the Grantee has not engaged in nor has any
intention of engaging in any action that would constitute a violation of the
Restrictive Covenants or any Non-Compete Covenant.
     D. Injunctive Relief. The Grantee acknowledges and agrees that the
Restrictive Covenant provisions of this Section 8 are reasonable and necessary
for the successful operation of the Companies. The Grantee further acknowledges
that if the Grantee breaches any provision of the Restrictive Covenants, the
Companies will suffer irreparable injury. It is therefore agreed that the
Company shall have the right to enjoin any such breach or threatened breach,
without posting any bond, if so ordered by a court of competent jurisdiction.
The existence of this right to injunctive and other equitable relief shall not
limit any other rights or remedies that the Company may have at law or in equity
including, without limitation, the right to monetary, compensatory and punitive
damages. In addition to any means at law or equity available to the Company to
enforce the Restrictive Covenants, the Company shall retain any rights it may
have under this Agreement relating to the Award for a breach of the Restrictive
Covenants including, without limitation, the right to cancel the Award and the
right to require the Grantee to return to the Company any of the Common Shares
granted hereunder. If any provision of this Section 8 is determined by a court
of competent jurisdiction to be not enforceable in the manner set forth herein,
the Grantee and the Company agree that it is the intention of the parties that
such provision should be enforceable to the maximum extent possible under
applicable law. If any provision of this Section 8 is held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
or enforceability of any other provision of this Section 8.
     Section 9. No Right of Continued Service. Nothing in this Agreement shall
confer upon the Grantee any right to continue as an employee of the Company or
any Subsidiary or to interfere in any way with any right of the Company to
terminate the Grantee’s employment at any time.
     Section 10. Section 83(b) Election; Withholding. The Grantee may make an
election under Section 83(b) of the Code with respect to the grant of Restricted
Shares by filing a copy of such election with the Company within 30 days of the
Date of Grant. If the Grantee makes such an election, the grant of Restricted
Shares shall be conditioned upon the prompt payment by the Grantee to the
Company of an amount equal to the applicable federal, state and local income
taxes and other amounts required by law to be withheld (the “Withholding Taxes”)
in connection with such election. If the Grantee does not make an election under
Section 83(b) of the Code with respect to the grant of Restricted Shares, the

-4-



--------------------------------------------------------------------------------



 



Grantee shall pay to the Company any applicable Withholding Taxes upon the lapse
of the vesting restrictions, and the lapse of the restrictions shall be
conditioned upon the prior payment of any such applicable Withholding Taxes by
the Grantee.
          Section 11. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the legatees, distributees, and personal representatives
of the Grantee and the successors of the Company.
          Section 12. Notices. All notices or other communications which are
required or permitted hereunder shall be deemed sufficient if contained in a
written instrument given by personal delivery, telex, telecopier, telegram, air
courier or registered or certified mail, postage prepaid, return receipt
requested, addressed to such party at the address set forth below or such other
address as may thereafter be designated in a written notice from such party to
the other party:
if to the Company, to:
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08, Bermuda
Attention: General Counsel
if to the Grantee, to:
The address maintained in the Company’s records
All such notices, advances and communications shall be deemed to have been
delivered and received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of telecopier, upon receipt of machine confirmation,
and (c) in the case of mailing, on the third business day following such
mailing.
          Section 13. Construction. The construction of this Agreement is vested
in the Committee, and the Committee’s construction shall be final and
conclusive.
          Section 14. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, excluding the
choice of law rules thereof.
          Section 15. Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

-5-



--------------------------------------------------------------------------------



 



     Section 16. Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof, merging any and all prior agreements.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Date of Grant.

                  PLATINUM UNDERWRITERS HOLDINGS, LTD.  
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                GRANTEE
 
           
 
  By:        
 
           
 
      Name:    

-6-